 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.5


THE SECURITIES TO WHICH THIS SUBSCRIPTION AGREEMENT RELATES ARE SPECULATIVE AND
INVOLVE A HIGH DEGREE OF RISK.  THEY SHOULD BE PURCHASED ONLY BY PERSONS WHO CAN
AFFORD TO LOSE THEIR ENTIRE INVESTMENT.


THE SECURITIES TO WHICH THIS SUBSCRIPTION AGREEMENT RELATES ARE BEING OFFERED
AND SOLD IN RELIANCE UPON EXEMPTIONS FROM REGISTRATION UNDER APPLICABLE FEDERAL
AND STATE SECURITIES LAWS AND REGULATIONS.  THEY HAVE NOT BEEN APPROVED OR
DISAPPROVED BY THE SECURITIES EXCHANGE COMMISSION OR BY ANY STATE SECURITIES
COMMISSION.


THE SECURITIES WILL CONSTITUTE “RESTRICTED SECURITIES” AS THAT TERM IS DEFINED
IN RULE 144 UNDER THE SECURITIES ACT OF 1933.  ACCORDINGLY, THEY WILL NOT BE
READILY TRANSFERABLE, AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN EXEMPTION FROM REGISTRATION, THE AVAILABILITY OF WHICH MUST BE
ESTABLISHED TO THE SATISFACTION OF THE COMPANY.
 
CONFIDENTIAL
 
PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(Accredited Investors)
 
THIS CONFIDENTIAL PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT (the “Agreement”) is
made this 21st day of October 2015, among (i) Cantabio Pharmaceuticals, Inc.
(the "Company") and (iii) each purchaser identified on the signature pages to
this Agreement (each a “Purchaser” and collectively, the “Purchasers”).
 
 
Purchase of Shares

 
1.
Subscription

 
1.1                      The undersigned Purchasers (each a “Purchaser”) hereby
irrevocably subscribe for and agree to purchase from the Company, on the basis
of the representations and warranties and subject to the terms and conditions
set forth herein shares of common stock of the Company (each a "Share") in the
amount set out on each Purchaser’s signature page hereto (the "Subscription
Proceeds" and such subscription and agreement to purchase being the
"Subscription").
 
2.
Payment



2.1                      The Subscription Proceeds shall be paid in three
tranches, the first of which (the “First Tranche”) is due in full within 14 days
of the date hereof (the “Initial Closing Date), the second of which (the “Second
Tranche”) is due within 14 days of April 20, 2016 (the “Second Closing Date”)
and the third of which (the “Third Tranche” and together with the First Tranche
and the Second Tranche, the “Tranches”) is due within 14 days of October 20,
2016 (the “Third Closing Date” and together with the Initial Closing Date and
the Second Closing Date, the “Closing Dates”).  The amount of the Subscription
Proceeds to be delivered in each Tranche is as set out on each Purchaser’s
signature page hereto.



 
Exhibit 10.5, 1

--------------------------------------------------------------------------------

 

2.2                      Upon the Company’s acceptance of this Agreement, it
acknowledges that the Purchaser has paid that portion of the Subscription
Proceeds for the First Tranche as set out in the line labelled “Amount of
Subscription Proceeds First Tranche Paid Prior to Date hereof” on each
Purchaser’s signature page hereto. This portion of the Subscription Proceeds is
not refundable under any circumstances.


2.3                      Upon payment of the Subscription Proceeds for each
Tranche, the Company shall issue Shares to Purchaser equal to the Subscription
Proceeds received for that Tranche divided by the higher of (i) $2.00 (subject
to adjustment for any stock splits, stock dividends or similar actions) or (ii)
the average of the closing sales price (or if there is no sale on such day, the
final bid price) of the Company’s common stock on each of the five days that the
OTCQB (or other exchange, quotation system or other market on which the Common
Stock primarily trades) trades securities prior to the date that payment for
such Tranche is due.
 
2.4                      Each Purchaser acknowledges and agrees that, subject to
applicable law, its commitment to purchase Shares hereunder is and shall be
irrevocable upon delivery of the Subscription Proceeds and an executed
counterpart original of this Subscription Agreement to the Company or its
agents.  The Subscription Proceeds shall be wired to the Company’s agent to the
following account:




 
Cantabio Pharmaceuticals, Inc.

 
2225 East Bayshore Road,

 
Palo Alto, CA 94303, USA



 
Silicon Valley Bank

 
3003 Tasman Drive,

 
Santa Clara, CA 95054, USA



 
Account number: 3301389990

 
Routing number: 121140399

 
SWIFT code: SVBKUS6S

 
2.5                      Each Purchaser acknowledges and agrees that this
Subscription Agreement and any other documents delivered in connection herewith
will be held by the Company.  In the event that this Subscription Agreement is
not accepted by the Company for whatever reason, which the Company expressly
reserves the right to do, within 30 days of the delivery of an executed
Subscription Agreement by the Purchaser, this Subscription Agreement and any
other documents delivered in connection herewith will be returned to the
Purchaser at the address of the Purchaser as set forth in this Subscription
Agreement.  If this Subscription Agreement is accepted by the Company, the
Company is entitled to treat the Subscription Proceeds as an interest free loan
to the Company until such time as the Subscription is accepted.

 
Exhibit 10.5, 2

--------------------------------------------------------------------------------

 

 
3.
Deliveries at or Prior to Closing

 
3.1                      Prior to acceptance of this Subscription Agreement by
the Company, each Purchaser must complete, sign and return to the Company an
executed original of this Subscription Agreement and wire transfer the
Subscription Proceeds to the Company’s agent to the account described in Section
2.4, above.
 
3.2                      Each Purchaser shall complete, sign and return to the
Company as soon as possible, on request by the Company, any documents,
questionnaires, notices and undertakings as may be required by regulatory
authorities or by applicable law.
 
4.
Closing

 
4.1                      The initial subscription to occur in the First Tranche
contemplated in this Subscription Agreement (the "Initial Closing") shall occur
on the Initial Closing Date.
 
4.2                      The Company may, at its discretion, elect to close the
Offering in one or more Initial Closings, in which event the Company may agree
with one or more of the Purchasers (including the Purchaser hereunder) to
complete delivery of the Shares due under the First Tranche to such Purchaser(s)
against payment therefore at any time on or prior to the Initial Closing Date.
 
4.3                      The Company may, at its discretion, elect to close the
Offering in one or more Second Closings, in which event the Company may agree
with one or more of the Purchasers (including the Purchaser hereunder) to
complete delivery of the Shares due under the Second Tranche to such
Purchaser(s) against payment therefore at any time on or prior to the Second
Closing Date.
 
4.4                      The Company may, at its discretion, elect to close the
Offering in one or more Third Closings, in which event the Company may agree
with one or more of the Purchasers (including the Purchaser hereunder) to
complete delivery of the Shares due under the Third Tranche to such Purchaser(s)
against payment therefore at any time on or prior to the Third Closing Date.
 
5.
Conditions to Closing

 
5.1                      Upon acceptance of this Subscription Agreement, the
obligations of the Company to Close on the Initial Closing Date are subject to
the following conditions:
 
 
(a)
that all of the representations and warranties of the Purchaser made in this
Subscription Agreement are accurate in all material respects when made and on
the Closing Date;

 
 
(b)
that all of the obligations, covenants and agreements of the Purchaser required
to be performed at or prior to the Closing Date shall have been performed; and

 
 
(c)
that the Company’s agent shall have received the Subscription Proceeds for the
First Tranche.

 
5.2                      The obligations of the Purchaser hereunder to Close on
the Initial Closing Date are subject to the following conditions:
 
 
(a)
that all of the representations and warranties of the Company made in this
Subscription Agreement are accurate in all material respects when made and on
the Closing Date; and

 
 
(b)
that all of the obligations, covenants and agreements of the Company required to
be performed at or prior to the Closing Date shall have been performed.


 
Exhibit 10.5, 3

--------------------------------------------------------------------------------

 

 
5.3                      The obligations of the Company to Close on the Second
Closing Date are subject to the following conditions:
 
 
(a)
that all of the acknowledgements, representations and warranties of the
Purchaser made in this Subscription Agreement are accurate in all material
respects when made and on the Second Closing Date (and the delivery of a
certificate from Purchaser or an authorized person at Purchaser to this effect);

 
 
(b)
that all of the obligations, covenants and agreements of the Purchaser required
to be performed at or prior to the Closing Date shall have been performed (and
the delivery of a certificate from Purchaser or an authorized person at
Purchaser to this effect); and

 
 
(c)
that the Company’s agent shall have received the Subscription Proceeds for the
Second Tranche.

 
5.4                      The obligations of the Purchaser hereunder to Close on
the Second Closing Date are subject to the following conditions:
 
 
(a)
that all of the representations and warranties of the Company made in this
Subscription Agreement are accurate in all material respects when made and on
the Second Closing Date; and

 
 
(b)
that all of the obligations, covenants and agreements of the Company required to
be performed at or prior to the Second Closing Date shall have been performed.

 
5.5                      The obligations of the Company to Close on the Third
Closing Date are subject to the following conditions:
 
 
(a)
that all of the acknowledgements, representations and warranties of the
Purchaser made in this Subscription Agreement are accurate in all material
respects when made and on the Third Closing Date (and the delivery of a
certificate from Purchaser or an authorized person at Purchaser to this effect);

 
 
(b)
that all of the obligations, covenants and agreements of the Purchaser required
to be performed at or prior to the Closing Date shall have been performed (and
the delivery of a certificate from Purchaser or an authorized person at
Purchaser to this effect); and

 
 
(c)
that the Company’s agent shall have received the Subscription Proceeds for the
Third Tranche.

 
5.6                      The obligations of the Purchaser hereunder to Close on
the Third Closing Date are subject to the following conditions:
 
 
(a)
that all of the representations and warranties of the Company made in this
Subscription Agreement are accurate in all material respects when made and on
the Third Closing Date; and

 
 
(b)
that all of the obligations, covenants and agreements of the Company required to
be performed at or prior to the Third Closing Date shall have been performed.


 
Exhibit 10.5, 4

--------------------------------------------------------------------------------

 

 
6.
Acknowledgements of Purchaser

 
6.1                      Each Purchaser acknowledges and agrees that:
 
 
(a)
none of the Shares has been registered under the 1933 Act, or under any state
securities or "blue sky" laws of any state of the United States;

 
 
(b)
only Accredited Investors (as defined pursuant to Rule 501 promulgated under the
Securities Act of 1933) shall be eligible to purchase Shares;

 
 
(c)
the Purchaser acknowledges that the Company has not undertaken, and will have no
obligation, to register any of the Shares under the 1933 Act;

 
 
(d)
the Company may be obligated to pay a finder’s fee or placement fee to a
placement agent pursuant to a separate agreement between such placement agent
and the Company, which shall include an amount not to exceed ten percent (10%)
of the proceeds of the cash proceeds of the Offering;

 
 
(e)
the decision to execute this Subscription Agreement and acquire the Shares
hereunder has not been based upon any oral or written representation as to fact
or otherwise made by or on behalf of the Company, and such decision is based
entirely upon a review of the information contained in this Subscription
Agreement (the receipt of which is hereby acknowledged) and such other
information as the Purchaser may have heretofore requested of, and received
from, the Company;

 
 
(f)
neither the US Securities and Exchange Commission (“SEC”) nor any other
securities commission or similar regulatory authority has reviewed or passed on
the merits of the Shares;

 
 
(g)
there is no government or other insurance covering any of the Shares;

 
 
(h)
there are risks associated with an investment in the Shares and Purchaser is
able to lose its entire investment in the Shares without suffering a material
adverse effect;

 
 
(i)
each Purchaser believes it has received all the information it considers
necessary or appropriate for purposes of deciding whether to purchase the Shares
(including a copy of the Company’s filings with the SEC).  Each Purchaser
further represents that it has had an opportunity to ask questions and receive
answers from the Company regarding the terms and conditions of the Shares and
regarding the business, properties, prospects and financial condition of the
Company, and to obtain additional information (to the extent the Company
possessed such information or could acquire it without unreasonable effort or
expense) necessary to verify the accuracy of any information furnished to it or
to which it had access;


 
Exhibit 10.5, 5

--------------------------------------------------------------------------------

 

 
 
(j)
the Purchaser will indemnify and hold harmless the Company and, where
applicable, its directors, officers, employees, agents, advisors and
shareholders, from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the Purchaser contained herein or in any document furnished by the
Purchaser to the Company in connection herewith being untrue in any material
respect or any breach or failure by the Purchaser to comply with any covenant or
agreement made by the Purchaser to the Company in connection therewith;

 
 
(k)
the Company will refuse to register any transfer of the Shares (i) pursuant to
Section 22 hereof and (ii) that is not made pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from the registration requirements of the 1933 Act (the availability of which
must be established to the reasonable satisfaction of the Company) and otherwise
in accordance with applicable state and federal securities laws;

 
 
(l)
each Purchaser has been advised to consult its own legal, tax and other advisors
with respect to the merits and risks of an investment in the Shares and with
respect to applicable resale restrictions;

 
 
(m)
this Subscription Agreement is not enforceable by the Purchaser unless it has
been accepted by the Company, and the Purchaser acknowledges and agrees that the
Company reserves the right to reject any subscription for any reason;

 
 
(n)
the Company is currently a “shell company” (as defined in rule 12b-2 of the
Exchange Act) and Purchaser is aware that such status restricts the availability
of Rule 144 for the resale of the Shares until one-year has passed from the date
the Company ceases to be a “shell company” and files the required Form 10
information on Form 8-K;

 
 
(o)
the power-of-attorney granted in Section 21 below is coupled with an interest
and, as such, such power-of-attorney is irrevocable; and

 
 
(p)
if the Purchaser is an individual, Purchaser has not executed this Agreement
(and the power-of-attorney contained herein) in the State of New York.


 
Exhibit 10.5, 6

--------------------------------------------------------------------------------

 

 
7.
Representations, Warranties and Covenants of the Purchaser

 
7.1                      Each Purchaser severally and not jointly hereby
represents and warrants to, and covenants with, the Company (which
representations, warranties and covenants shall survive the Closing) that:
 
 
(a)
it has the legal capacity and competence to enter into and execute this
Subscription Agreement and to take all actions required hereby and, if the
Purchaser is a corporation, it is duly incorporated and validly existing under
the laws of its jurisdiction of incorporation and all necessary approvals by its
directors, shareholders and others have been obtained to authorize execution and
performance of this Subscription Agreement on its behalf;

 
 
(b)
the entering into of this Subscription Agreement and the transactions
contemplated hereby do not result in the violation of any of the terms and
provisions of any law or regulation applicable to the Purchaser or of any
agreement, written or oral, to which the Purchaser may be a party or by which
the Purchaser is or may be bound;

 
 
(c)
the Purchaser has duly executed and delivered this Subscription Agreement and it
constitutes a valid and binding agreement of the Purchaser enforceable against
the Purchaser in accordance with its terms;

 
 
(d)
the Purchaser is an accredited investor, as defined in Rule 501 of Regulation D
promulgated by the SEC under the Securities Act of 1933;

 
 
(e)
the Purchaser is resident in the jurisdiction set out under the heading "Name
and Address of Purchaser" on the signature page of this Subscription Agreement;

 
 
(f)
the Purchaser (i) has such knowledge and experience in business matters as to be
capable of evaluating the merits and risks of its prospective investment in the
Shares; and (ii) has the ability to bear the economic risks of its prospective
investment and can afford the complete loss of such investment;

 
 
(g)
the Purchaser is not aware of any advertisement of any of the Shares and is not
acquiring the Shares as a result of any form of general solicitation or general
advertising including advertisements, articles, notices or other communications
published in any newspaper, magazine or similar media or broadcast over radio or
television, or any seminar or meeting whose attendees have been invited by
general solicitation or general advertising; and

 
 
(h)
no person has made any written or oral representations to the Purchaser:

 
 
(i)
that any person will resell or repurchase any of the Shares;

 
 
(ii)
that any person will refund the purchase price of any of the Shares; or

 
 
(iii)
as to the future price or value of any of the Shares.


 
Exhibit 10.5, 7

--------------------------------------------------------------------------------

 

 
 
(i)
the Purchaser has no present intention of distributing any of such Shares in
violation of the Securities Act or any applicable state securities law and has
no arrangement or understanding with any other persons regarding the
distribution of such Shares (this representation and warranty not limiting such
Purchaser’s right to sell the Shares pursuant to the Registration Statement or
otherwise in compliance with applicable federal and state securities laws) in
violation of the Securities Act or any applicable state securities law.  The
Purchaser is acquiring the Shares hereunder in the ordinary course of its
business and does not have any agreement or understanding, directly or
indirectly, with any Person to distribute any of the Shares.

 
7.2                      Between the date of this Agreement and each Closing
Date, the Purchaser shall notify the Company if any of the above representations
and warranties ceases to be true.
 
8.
Representations and Warranties of the Company

 
8.1                      The Company acknowledges and agrees that each Purchaser
is entitled to rely upon the representations and warranties of the Company
contained in this Agreement and further acknowledges that each Purchaser will be
relying upon such representations and warranties in purchasing the Shares.
 
 
(a)
The Company is duly incorporated, validly existing and in good standing under
the laws of the State of Delaware.

 
 
(b)
The Company has the requisite power and authority to own and use its properties
and assets and to carry on its business as currently conducted.

 
 
(c)
The Company has the requisite corporate power and authority to enter into and to
consummate the transactions contemplated by this Subscription Agreement and to
carry out its obligations hereunder.  The execution and delivery of this
Subscription Agreement by the Company and the consummation by it of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of the Company and no further corporate authorization is
required by the Company in connection therewith.

 
 
(d)
Upon delivery, this Subscription Agreement will have been duly executed by the
Company and will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms except (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally and (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies.

 
 
(e)
The execution and delivery of this Subscription Agreement and the performance by
the Company of the obligations imposed on it in this Subscription Agreement,
including the issuance and sale of the Shares, do not and will not (i) conflict
with or violate any provision of the Company’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, or (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any material agreement, credit facility, debt or
other instrument (evidencing a Company debt or otherwise) or other agreement to
which the Company is a party or by which any material property or material asset
of the Company, or (iii) conflict with or result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority to which the Company is subject, or by which
any material property or material asset of the Company is bound, except, in each
case, as could not reasonably be expected to result in a Material Adverse
Effect.


 
Exhibit 10.5, 8

--------------------------------------------------------------------------------

 

 
 
(f)
The Shares are duly authorized and, when issued and paid for in accordance with
this Subscription Agreement, will be validly issued as fully paid and
non-assessable, free and clear of all liens and encumbrances other than
restrictions provided for in this Subscription Agreement and applicable law.  .

 
 
(g)
The issue and sale of the Shares will not obligate the Company to issue shares
of its common stock or other securities to any person (other than the Purchasers
and their designees) and will not result in a right of any holder of the
Company’s securities to adjust the exercise, conversion, exchange or reset price
under such securities.

 
 
(h)
There is no action, suit, notice of violation, proceeding or investigation
pending against the Company or its property before or by any court, arbitrator,
governmental or administrative agency or regulatory authority (federal, state,
county or foreign) which (i) adversely affects or challenges the legality,
validity or enforceability of this Subscription Agreement or the Shares or (ii)
would, if there were an unfavorable decision, have or reasonably be expected to
result in a Material Adverse Effect.

 
 
(i)
Except for potential payments to a placement agent as described in
paragraph  6.1(d) hereof,  no brokerage or finder’s fees or commissions are or
will be payable by the Company to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other person with respect to
the transactions contemplated by this Agreement.  The Purchasers shall have no
direct obligation with respect to any fees or with respect to any claims made by
or on behalf of other persons for fees of a type contemplated in this Section
that may be due in connection with the transactions contemplated by this
Subscription Agreement.

 
 
(j)
The Company acknowledges and agrees that each of the Purchasers is acting solely
in the capacity of an arm’s length purchaser with respect to the Shares and the
transactions contemplated hereby.  The Company further acknowledges that no
Purchaser is acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to this Agreement and the transactions
contemplated hereby and any advice given by any Purchaser or any of their
respective representatives or agents in connection with this Agreement and the
transactions contemplated hereby is merely incidental to the Purchasers’
purchase of the Shares.  The Company further represents to each Purchaser that
the Company’s decision to enter into this Agreement has been based solely on the
independent evaluation of the transactions contemplated hereby by the Company
and its representatives.

 
9.
Representations and Warranties will be Relied Upon by the Company

 
9.1                      Each Purchaser, severally but not jointly, acknowledges
that the representations and warranties contained herein are made by it with the
intention that they may be relied upon by the Company and its legal counsel in
determining such Purchaser's eligibility to purchase the Shares for which it is
subscribing under applicable U.S. securities legislation, or (if applicable) the
eligibility of others on whose behalf it is contracting hereunder to purchase
the Shares under applicable securities legislation.  Each Purchaser further
agrees that by accepting delivery of the certificates representing the Shares on
the respective Closing Date, it will be representing and warranting that the
representations and warranties contained herein are true and correct as at the
Closing Date with the same force and effect as if they had been made by the
Purchaser at the Closing Date and that they will survive the purchase by the
Purchaser of Shares and will continue in full force and effect notwithstanding
any subsequent disposition by the Purchaser of such Shares.

 
Exhibit 10.5, 9

--------------------------------------------------------------------------------

 

 
10.
Legending of Shares.

 
10.1                      The Purchaser hereby acknowledges that upon the
issuance thereof, and until such time as the same is no longer required under
the applicable securities laws and regulations, the certificates representing
any of the Shares will bear a legend in substantially the following form:
 
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE “ACT”) AND ARE RESTRICTED SECURITIES AS THAT
TERM IS DEFINED IN RULE 144 UNDER THE ACT.    THE SECURITIES MAY NOT BE OFFERED
FOR SALE, SOLD, OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT OR PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE ACT, THE AVAILABILITY OF WHICH IS TO BE ESTABLISHED TO
THE SATISFACTION OF THE COMPANY.

 
10.2                      The Purchaser hereby acknowledges and agrees to the
Company making a notation on its records or giving instructions to the registrar
and transfer agent of the Company in order to implement the restrictions on
transfer set forth and described in this Subscription Agreement.
 
11.
Costs

 
11.1                      The Purchaser acknowledges and agrees that all costs
and expenses incurred by the Purchaser (including any fees and disbursements of
any special counsel retained by the Purchaser) relating to the purchase of the
Shares shall be borne by the Purchaser.
 
12.
Governing Law

 
12.1                      This Subscription Agreement is governed by the laws of
the State of New York and the federal laws of the United States applicable
therein.  The Purchaser, in its personal or corporate capacity and, if
applicable, on behalf of each beneficial purchaser for whom it is acting,
irrevocably attorns to the jurisdiction of the federal courts and the courts of
the State of New York located in New York County, New York.
 
13.
Independent Nature of Purchaser’s Obligations and Rights

 
13.1                      The obligations of each Purchaser under this
Subscription Agreement are several and not joint with the obligations of any
other Purchaser, and no Purchaser shall be responsible in any way for the
performance of the obligations of any other Purchaser.  Nothing contained
herein, and no action taken by any Purchaser pursuant thereto, shall be deemed
to constitute the Purchasers as a partnership, an association, a joint venture
or any other kind of entity, or create a presumption that the Purchasers are in
any way acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Subscription Agreement.  Each Purchaser shall
be entitled to independently protect and enforce its rights, including without
limitation, the rights arising out of this Subscription Agreement, and it shall
not be necessary for any other Purchaser to be joined as an additional party in
any proceeding for such purpose.  Each Purchaser has been represented by its own
separate legal counsel in their review and negotiation of this Subscription
Agreement or it has knowingly waived its right to do so and has proceeded
without benefit of counsel.

 
Exhibit 10.5, 10

--------------------------------------------------------------------------------

 

 
14.
Survival

 
14.1                      This Subscription Agreement, including without
limitation the representations, warranties and covenants contained herein, shall
survive and continue in full force and effect and be binding upon the parties
hereto notwithstanding the completion of the purchase of the Shares by the
Purchaser pursuant hereto.
 
15.
Assignment

 
15.1                      This Subscription Agreement is not transferable or
assignable.
 
16.
Severability

 
16.1                      If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
17.
Entire Agreement

 
17.1                      Except as expressly provided in this Subscription
Agreement and in the agreements, instruments and other documents contemplated or
provided for herein, this Subscription Agreement contains the entire agreement
between the parties with respect to the sale of the Shares and there are no
other terms, conditions, representations or warranties, whether expressed,
implied, oral or written, by statute or common law, by the Company or by anyone
else.
 
18.
Notices

 
18.1                      All notices and other communications hereunder shall
be in writing and shall be deemed to have been duly given if mailed or
transmitted by any standard form of telecommunication.  Notices to the Purchaser
shall be directed to the address on the signature page of this Subscription
Agreement, notices to the Company shall be directed to Thomas Sawyer by email at
tsawyer@cantabio.com with a copy to William Rosenstadt at wsr@sovrlaw.com.
 
19.
Counterparts and Electronic Means

 
19.1                      This Subscription Agreement may be executed in any
number of counterparts, each of which, when so executed and delivered, shall
constitute an original and all of which together shall constitute one
instrument.  Delivery of an executed copy of this Subscription Agreement by
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy will be deemed to be execution and delivery
of this Subscription Agreement as of the date hereinafter set forth.

 
Exhibit 10.5, 11

--------------------------------------------------------------------------------

 

 
20.
Amendment and Waiver

 
20.1                      No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Company and each Purchaser or, in the case of a waiver, by the party against
whom enforcement of any such waiver is sought.  No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right.
 
21.
Power-of-Attorney

 
21.1                      Purchaser hereby grants the Company an irrevocable
power-of-attorney to vote the Shares issued pursuant to this Subscription in all
matters to be put to a vote of the shareholders of the Company (whether in a
meeting of the shareholders or by written consent) at any time a payment due
under this Agreement is due and has not been made to the Company.  This
power-of-attorney shall expire and no longer be valid upon payment in full of
all amounts that are due under this Agreement.
 
22.
Transfer Restriction/Escrow of Share

 
22.1                      To enforce the ability of the power-of-attorney to
vote the Shares in the event that any amount hereunder has not been paid to the
Company, prior to payment in full of all amounts that are due under this
Agreement, Purchaser agrees that it shall be restricted from transferring the
Shares to any other person.  To enforce this restriction, the Company shall
issue the Shares into escrow to be released to Purchaser upon final payment of
any outstanding amount hereunder.
 
23.
Follow-on Investment

 
22.1                      Provided that all amounts due from the Purchaser
hereunder have been provided to the Company, from eighteen months following the
Third Closing Date, Purchaser shall have the option to invest an amount equal to
(i) the Subscription Proceeds set out on its signature page hereto divided by
$1,500,000 multiplied by (ii) $1,000,000.  The terms of such additional
investment shall be substantially similar to the terms hereof (including the
pricing provisions of Section 2.3) provided that any such additional investment
shall be made in one tranche.  The Company and Purchaser shall use their best
efforts to enter into a Subscription Agreement for the purchase of additional
shares of common stock under the additional investment within 15 days of
Purchaser providing written notice to an executive officer of the Company of its
intention to make the additional investment.
 
 [SIGNATURE PAGES TO FOLLOW]

 
Exhibit 10.5, 12

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF the Purchaser has duly executed this Subscription Agreement
as of the date of acceptance by the Company.
 
Summit Pharmatech Ltd
(Name of Purchaser – Please type or print)
 
___________________________
(Signature and, if applicable, Office)

 
Suite 4, Henville Building, Main Street
(Address of Purchaser)
 
Charlestown
                                                                                     (City,
State/Province, Postal Code of Purchaser)
 
Nevis
(Country of Purchaser)
 


Total Subscription
Proceeds:                                                                           $1,500,000


Subscription Proceeds First
Tranche:                                                             $350,000


Amount of Subscription Proceeds
First Tranche Paid Prior to Date
hereof:                                                          $150,000


Subscription Proceeds Second
Tranche:                                                        $500,000


Subscription Proceeds Third
Tranche:                                                            $500,000
 



 
Exhibit 10.5, 13

--------------------------------------------------------------------------------

 
 

 
A C C E P T A N C E
 
The above-mentioned Subscription Agreement in respect of the Shares is hereby
accepted by Cantabio Pharmaceuticals, Inc.
 
DATED,  21st October, 2015.
 


 


 
CANTABIO PHARMACEUTICALS, INC.
 


 


 


 
By: ____________________________
 
Authorized Signatory
 




 
 
 
Exhibit 10.5, 14

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------